DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
The specification amendments filed 5/25/21 have been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conformal lattice structure forming a mesh of hexahedral cells must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 83-90, 98 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Dosta (WO 2010/139041), as evidenced by Demeo et al (WO 2005/107829), in view of Pressacco (US 2015/0118650 A1), in view of Wagner (US 5989027) and in view of Devengencie et al (US 2010/0151421 A1).
Regarding claim 83, Dosta et al discloses an implant (see Figs. 1-2) comprising: a bone engaging portion (A, below) positioned at the distal end of the implant, the bone engaging portion comprising: a longitudinally extending distal portion (B); and an adjoining region (C) positioned at the proximal end of the longitudinally extending distal portion; a transmucosal portion (3) positioned at the proximal end of the adjoining region; and an abutment portion (5) positioned at the proximal end of the transmucosal portion, wherein the longitudinally extending distal portion comprises a conformal cell structure conformed to an exterior surface of the longitudinally extending distal portion (e.g. porous material of 2 is a conformal structure which conforms to a) the bore hole it is inserted into and conformed to the outer surface of core of 2, to which it is attached, see abstract page 4 line 19 through page 5, line 12 and throughout and Figs. 1-2); wherein a part of the exterior surface of the adjoining region comprises a roughened surface (e.g. at C1, due to material 2) and a part of the exterior surface of the adjoining 

    PNG
    media_image1.png
    679
    620
    media_image1.png
    Greyscale

Pressacco, however, teaches a dental implant (see Figs. 6-7) comprising a distal root portion (120/117) comprising a conformal lattice structure (120; conformal to outer 
Wagner et al, however, teaches a dental implant comprising a bone contacting portion (22) comprising a porous part (24) and an adjoining region having a roughened portion (26) and a polished part (28) above it, at the proximal end (see col 4, lines 12-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the non-roughened portion of the adjoining region of Dosta/Pressacco, as combined above, to include Wagner’s polishing of such a region, as such modification would allow efficient removal of plaque should the surface become visible (see citation above).  
Devengencie et al, teaches an abutment (60) with a polished surface (see [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the abutment of the device of Dosta/Pressacco/Wagner, as combined above, to include Devengencie’s polished 
Dosta/Pressacco/Wagner/Devengencie, as combined above, additionally discloses wherein the conformal lattice structure is adapted to conform to the bone material density or bone quality of a subject into which the implant is to be inserted (configured to adapt to bone quality in an appropriately sized and shaped bore hole; matched to an insertion hole therein and allows ingrowth of bone thereto, see Dosta, page 5, lines 21-25 and Pressacco, citations above; per claim 84); wherein the longitudinally extending portion is shaped as a cylinder (see Dosta, page 4, line 21; per claim 85); wherein the shape, size and height of the abutment portion is adapted to fit a subject into which the implant is to be inserted (see Devengencie citations above; implicitly or else it could not fit in the mouth or be part of the prosthetic solution; per claim 86); wherein the portion of the exterior surface of the adjoining region comprising a polished finish at the proximal end thereof has a mirrored or super mirrored finish (see Wagner, citations above; e.g. about 1 micron; per claim 87); wherein the transmucosal portion is adapted to conform to the thickness of the marginal soft tissue of a subject and the implant is made of titanium (see Dosta, citations above; per claim 88); wherein the implant is a one or two piece implant (see Dosta, Figs and citations above; per claim 89); wherein each part of the implant is shaped to fit the subject into which the implant is to be inserted (e.g. at least to some degree implicitly, or else the implant could not be inserted and a prosthetic solution could not be achieved; per claim 90); and wherein the plurality of micro holes are either regularly or irregularly spaced (see Dosta, citations above; pores must either be regularly or irregularly spaced, per claim 98).
Regarding claim 100, Dosta/Pressacco/Wagner/Devengencie, as combined above, discloses all the features of the claims, including wherein the conformal lattice structure is a microscale structure, with cells of the microscale size (e.g. 100 microns, see Pressacco, [0045]) but does not teach that the cells are sized in the range of about 20 to 50 microns as required.  However, it is noted that the particular pore size is dependent on the desired degree of adhesion, osseointegration, and specific bone size and quality of the implanted location, and as such, is deemed a result effective variable.  Still further the instant specification does not appear to provide criticality for the specific size of pore.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the pore size of the lattice in the device of Dosta/Pressacco/Wagner/Devengencie, as combined above, to include a pore size of about 20 to 50 microns, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta in view of Pressacco in view of Wagner in view of Devengencie, as combined above, further in view of Rolfe et al (US 2005/0112397 A1).
Regarding claim 101, Dosta/Pressacco/Wagner/Devengencie, as combined above, discloses all the features of the claimed invention including wherein the exterior surface of the distal portion comprises pores (e.g. pores in lattice structure, see above), but does not teach that the size of the pores decrease from a distal end towards the proximal end as required. 
Rolfe et al, however teaches a dental implant (see Figs. 14a-e) formed with a conformal structure (titanium metal foam) which has pores, wherein the porosity may be graduated from one end to another (see Figs. 7a-b and [0107]-[0109]).  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Dosta/Pressacco/Wagner/Devengencie, as combined above, to include Rolfe’s graduation of pores to change porosity, as such modification would allow variable types, concentration or amounts of tissues to grow into different sections of the implant as desired (see Rolfe, citations above).  
Still further, it is noted that Dosta/Pressacco/Wagner/Devengencie/Rolfe, as combined above, does not explicitly state the direction in which the porosity increases in the implant (e.g. size decreasing from a distal end to proximal end) as required.  However, the Examiner maintains it would have been obvious to one of ordinary skill in the art to arrange the graduated sized pores such that the size decreases from a distal end of the implant towards the proximal end, as such modification would merely involve choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (e.g. pore size would either become smaller distal to proximal or proximal to distal; see KSR vs. Teleflex, 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  
Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2016/0166360 discloses a similar implant with a conformal lattice structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/EDWARD MORAN/Primary Examiner, Art Unit 3772